LARSEN, Justice, dissenting.
I dissent, and, on the basis of the thoughtful opinion of the Honorable James McLean, would reverse the decision of Superior Court enforcing the requisition issued for C.P.’s return to North Carolina.
In addition, I would note that C.P. has not sought to re litigate the issue of whether her best interests would be served by returning to North Carolina, see maj. op. at 1003 and 1004, in that C.P.’s best interests had not been litigated 1 in any forum prior to the hearing before the Court of Common Pleas of Allegheny County, Juvenile Division. The requisition order was issued solely on the basis of an affidavit filed by C.P.’s father. C.P. was not heard by the court in North Carolina, nor was she given an opportunity to be heard. There is no provision in the Interstate Compact on Juveniles, 62 P.S. §§ 731-735, guaranteeing that C.P. will be heard in court prior to being returned to her father. Thus, the Compact, as interpreted by the majority, unconstitutionally deprives minors of their right to due process.
Of the five states whose courts have considered the propriety of a “best interest” hearing in the responding (or asylum) state, four have determined that the Compact does not bar such a hearing. In re: M.D., 298 S.E.2d 243 (S.Ct.W.Va.1982); Application of Pierce, 184 Mont. 82, 601 P.2d 1179 (1979); In re: Welfare of Wiles, 15 Wash.App. 61, 547 P.2d 302 (1976); Application of Chin, 41 Misc.2d *550641, 246 N.Y.S.2d 306 (1963). As the court in Chin aptly stated:
It is ... significant that a juvenile arrested must be taken before a judge of a court having jurisdiction over delinquent, neglected or dependent children, who may appoint counsel or a guardian ad litem for him. That provision would hardly be necessary, nor is it consistent with an intent that the juvenile should be delivered over to the officer appointed to receive him, and to effect his return on a determination without further inquiry into the facts that the requisition is “in order” in the sense that it appears to have been issued in accordance with the compact provisions.
246 N.Y.S.2d at 313.

. Litigation is defined as a judicial contest, which means that opposing parties are heard in a court of law with regard to a matter in dispute.